OFFICE   OF THE ATTORNEY       GENERAL     OF TEXAS
                              AUSTIN




Eonombl8 B. 1. Roberron
Uouty     Attorney
alkler county
xolmit, TOxa#




your oountp bar the author                                    the 6alary of
a ,aaebiao laspcretor.
                                                  the Penal Uode irr




                             ~sideratiaaof the above quot.4 motion
                             at fmtt wblcb lr taken, oonrlnoe5 011
                             tlv~eintent to vwt in the aormaiwi~~r8~



         xt is app2rsnt umler SUOh ael3tion that If the mm-
aalwlonem* court has rtrst dstsnained,   rither by in8psotion
02' i~lSJWti&2tiOn,   that   GhWp   (PI’ WttlO   :ffOOtiO~   OXiStS   Within
their aounty, they are authorized to ma&c)appropriationto
employ fnapeetora to aeafst In the eradlcatlcnof suck dlara~o.
T h e ln& p ec to r e la   hired,arcl   to br uader  the dlreatkm oi
the   LiYmitook Sanitary 4k%mxllanion          of thlr Et&to.
             It la aur opinion that pour ocwullraa
                                                unun” wisrt
ha0 the autharityto pay 8 portion of the ssl*rg or an in-
e&motor to dtwotr a portion of hi6 time to scabies inspeaticn
work rrlthin   your county upon a determinationof th% metl
th*ref or.




                                           m             /alAmiuQtJng
                                                      Lloyd
                                                           Awi8tant




                                                Jqqx6v.d
                                                Opinion cewsmittea
                                                By B.W.B., Chaixma